Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 1 of 13

ALS. DISTR iy
IN THE UNITED STATES DISTRICT COURT TRICT OF WYOMiNe

FOR THE DISTRICT OF WYOMING 2018 DEC -5 4
VOB}

STFPu as a
Por pie; i

!

v
AMANDA MCFADDEN, individually and on CHE
behalf of similarly situated persons,

Plaintiff,

Case No. [B- e V-QoY¢- Raw

Jury Demanded

Vv.

NFSM PIZZA, INC., d/b/a “Domino’s Pizza”
CHARLES RIDDLE and ALAN GRIFFIN

Defendants.

 

 

°S ORIGIN OLLECT CTION

Plaintiff Amanda McFadden (‘Plaintiff’), individually and on behalf of all other similarly
situated delivery drivers, (hereinafter collectively “Plaintiffs”), by and through her counsel, files
this Original Collective Action Complaint against Defendants NFSM PIZZA, INC, CHARLES
RIDDLE and ALAN GRIFFIN, (hereinafter collectively ““Defendants”), and seeks to recover for
Defendants’ violations of the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. §§ 201 et seq.
and hereby states and alleges as follows:

INTRODUCTION

1, Defendants operate numerous Domino’s franchise stores. Defendants employ delivery
drivers who use their own automobiles to deliver pizza and other food items to their customers.
However, instead of reimbursing delivery drivers for the reasonably approximate costs of the
business use of their vehicles, Defendants use a flawed method to determine reimbursement rates

that provides such an unreasonably low rate beneath any reasonable approximation of the
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 2 of 13

expenses they incur that the drivers’ unreimbursed expenses cause their wages to fall below the
federal minimum wage during some or all workweeks.
2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seg. to recover unpaid minimum wages and overtime hours owed
to herself and similarly situated delivery drivers employed by Defendants at its Domino’s stores.

JURISDICTION & VENUE
3. The FLSA authorizes court actions by private parties to recover damages for violation of
its wage and hour provisions. Jurisdiction over Plaintiff's FLSA claim is based on 29 U.S.C. §
216(b) and 28 U.S.C. § 1331 (federal question).
4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in this
District, Defendants employed Plaintiff in this District, Defendants operate Domino’s franchise
stores in this District, and a substantial part of the events giving rise to the claim herein occurred
in this District.

THE PARTIES

5. Plaintiff Amanda McFadden was at all material times, within the last two years, and
during the statutory period, one of a number of hourly-paid non-exempt delivery drivers
employed by NFSM PIZZA INC., at a Domino’s Pizza location who was not paid proper
minimum wage. She presently resides in Wyoming and has been a resident of Wyoming during
all material times. Finally, Plaintiff was, at all material times, a covered, non-exempt employee

of Defendants within the meaning of the FLSA, 29 U.S.C. §§ 203¢e), (g).
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 3 of 13

6. Defendant, NFSM Pizza, Inc., is a Wyoming Foreign Profit Corporation which may be
served with process via its registered agent Charles Riddle, who may be served at 1023 Main
Street, Evanston, WY 82930 or wherever he may be found.

7. Defendant, CHARLES RIDDLE is an individual that acted directly or indirectly in the
interest of NFSM PIZZA INC., and is individually liable because, during the relevant times, he
was an owner of substantial interests in defendant, served as officer of the entity, and held
managerial responsibilities and substantial control over terms and conditions of drivers’ work as
they held the power to hire and fire, supervised and controlled work schedules and/or conditions
of employment, determined rates and methods of pay and/or expense reimbursements, and
maintained employment records and/or held control over employment records. He may be
served with process at 1023 Main Street, Evanston, Wyoming 82930, or wherever he may be
found.

8. Defendant, ALAN GRIFFIN is an individual that acted directly or indirectly in the
interest of NFSM PIZZA INC., and is individually liable because, during the relevant times, he
was an owner of substantial interests in defendant, served as officer of the entity, and held
managerial responsibilities and substantial control over terms and conditions of drivers’ work as
they held the power to hire and fire, supervised and controlled work schedules and/or conditions
of employment, determined rates and methods of pay and/or expense reimbursements, and
maintained employment records and/or held control over employment records. He may be
served with process at 1023 Main Street, Evanston, Wyoming 82930, or wherever he may be

found.
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 4 of 13

Defendants’ Business
9. Plaintiff was employed by Defendants until approximately May 2018 as a delivery driver
at Defendants’ Domino’s stores located in Evanston, Wyoming and within this District.
Plaintiff’s consent to pursue this claim under the FLSA is attached to this Original Complaint as
“Exhibit 1.”

General Allegations

Defendants’ Business
10. Defendants own and operate numerous Domino’s franchise stores including stores within
this District and this Division.
11. CHARLES RIDDLE is an owner, officer and director of corporate Defendant NFSM
Pizza, Inc.
12. In this capacity, Mr. Riddle put the pay scheme at issue in place, has overseen and
enforced Defendants’ pay practices, and is, therefore, individually liable for the violations at
issue.
13. | ALAN GRIFFIN is an owner, officer and director of corporate Defendant NFSM Pizza,
Inc.
14. In this capacity, Mr. Griffin put the pay scheme at issue in place, has overseen and
enforced Defendants’ pay practices, and is, therefore, individually liable for the violations at
issue.
15. Defendants’ Domino’s stores employ delivery drivers who all have the same primary job
duty: to deliver pizzas and other food items to customers’ homes or workplaces.

Defendants’ Flawed Automobile Reimbursement Policy
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 5 of 13

16. | Defendants require their delivery drivers to maintain and pay for safe, legally-operable,
and insured automobiles when delivering pizza and other food items.

17. Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and
maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)
while delivering pizza and other food items for the primary benefit of Defendants.

18. Defendants’ delivery driver reimbursement policy reimburses drivers on a per-delivery
basis, but the per-delivery reimbursement equates to below the IRS business mileage
reimbursement rate or any other reasonable approximation of the cost to own and operate a
motor vehicle. This policy applies to all of Defendants’ delivery drivers.

19. The result of Defendants’ delivery driver reimbursement policy is a reimbursement of
much less than a reasonable approximation of its drivers’ automobile expenses.

20. During the applicable FLSA limitations period, the IRS business mileage reimbursement
rate ranged between $.535 and $.575 per mile. Likewise, reputable companies that study the cost
of owning and operating a motor vehicle and/or reasonable reimbursement rates, including the
AAA, have determined that the average cost of owning and operating a vehicle ranged between
$.571 and $.608 per mile during the same period for drivers who drive 15,000 miles per year.
These figures represent a reasonable approximation of the average cost of owning and operating
a vehicle for use in delivering pizzas.

21. However, the driving conditions associated with the pizza delivery business cause even
more frequent maintenance costs, higher costs due to repairs associated with driving, and more
rapid depreciation from driving as much as, and in the manner of, a delivery driver. Defendants’

delivery drivers further experience lower gas mileage and higher repair costs than the average
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 6 of 13

driver used to determine the average cost of owning and operating a vehicle described above due
. to the nature of the delivery business, including frequent starting and stopping of the engine,
frequent braking, short routes as opposed to highway driving, and driving under time pressures.
22. Defendants’ reimbursement policy does not reimburse delivery drivers for even their
ongoing out-of-pocket expenses, much less other costs they incur to own and operate their
vehicle, and thus Defendants uniformly fail to reimburse its delivery drivers at any reasonable
approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

23. Defendants’ systematic failure to adequately reimburse automobile expenses constitutes a
“kickback” to Defendants such that the hourly wages it pays to Plaintiff and Defendants’ other
delivery drivers are not paid free and clear of all outstanding obligations to Defendants.

24. Defendants fail to reasonably approximate the amount of their drivers’ automobile
expenses to such an extent that its drivers’ net wages are diminished beneath the federal
minimum wage requirements.

25. In sum, Defendants’ reimbursement policy and methodology fail to reflect the realities of
delivery drivers’ automobile expenses.

Defendants’ Failure to Reasonably Reimburse Automobile Expenses Causes Minimum Wage
Violations

26. Regardless of the precise amount of the per-delivery reimbursement at any given point in
time, Defendants’ reimbursement formula has resulted in an unreasonable underestimation of
delivery drivers’ automobile expenses throughout the recovery period, causing systematic
violations of the federal minimum wage.

27. ‘Plaintiff was routinely paid $5.50 or less per hour during her employment with

Defendants, which did not include a tip credit applicable to the time she performed deliveries.
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 7 of 13

28. The federal minimum wage has been $7.25 per hour since July 24, 2009.

29. During the time Plaintiff worked for Defendants as a delivery driver she was reimbursed
$1.10 per delivery and would drive in excess of 4-6 miles per delivery. This means plaintiff was
just getting paid between $0.183 to 0.275 per mile ($ 1.10 divided by 6 and 4 miles respectively)
or less.

30. During the relevant time period, the IRS business mileage reimbursement rate ranged
between $.56 and $.535 per mile, which reasonably approximated the automobile expenses

incurred delivering pizzas.

 

Using the lowest IRS rate per mile driven in effect during that period as a reasonable
approximation of Plaintiff’s automobile expenses, every mile driven on the job decreased his
net wages by at least $.26 ($.535 - $.275) per mile.

31. During his employment by Defendants, Plaintiff regularly made 3 or more deliveries per
hour. Thus using even a conservative under-estimate of Plaintiff’s actual expenses and damages,
every hour on the job decreased Plaintiff’s net wages by at least $.78 ($.26 x 3 deliveries).

32. All of Defendants’ delivery drivers had similar experiences to those of Plaintiff. They
were subject to the same reimbursement policy; received similar reimbursements; incurred
similar automobile expenses; completed deliveries of similar distances and at similar
frequencies; and were paid at or near the federal minimum wage before deducting unreimbursed
business expenses.

33. | Because Defendants paid their drivers a gross hourly wage at precisely, or at least very

close to, the federal minimum wage, and because the delivery drivers incurred unreimbursed
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 8 of 13

automobile expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to
cause minimum wage violations.
34. While the amount of Defendants’ actual reimbursements per delivery may vary over
time, Defendants are relying on the same flawed policy and methodology with respect to all
delivery drivers at all of their other Domino’s stores. Thus, although reimbursement amounts
may differ somewhat by time or region, the amounts of under-reimbursements relative to
automobile costs incurred are relatively consistent between time and region.
35. Defendants’ low reimbursement rates were a frequent complaint of Defendants’ delivery
drivers, which resulted in discussions with management, yet Defendants continued to reimburse
at a rate much less than any reasonable approximation of delivery drivers’ automobile expenses.
In fact, there were times that Defendants would not pay Plaintiff and other Drivers anything for
mileage or would deduct pay from their mileage amounts.
36. The net effect of Defendants’ flawed reimbursement policy is that Defendants have
willfully failed to pay the federal minimum wage to their delivery drivers. Defendants thereby
enjoys ill-gained profits at the expense of its employees.

COLLECTIVE ACTION ALLEGATIONS
37. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly
situated delivery drivers pursuant to 29 U.S.C. § 216(b).
38. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29 U.S.C.
§ 216(b).
39. Plaintiff, individually and on behalf of other similarly situated employees, seeks relief on

a collective basis challenging Defendants’ practice of failing to pay employees federal minimum
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 9 of 13

wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from
Defendants’ records, and potential class members may be notified of the pendency of this action
via mail and electronic means.

40. Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

a. They have worked as delivery drivers for Defendants delivering pizza and other

food items to Defendants’ customers;

b. They have delivered pizza and food items using automobiles not owned or
maintained by Defendants;
C. Defendants required them to maintain these automobiles in a safe,

legally-operable, and insured condition;

d. They incurred costs for automobile expenses while delivering pizzas and food
items for the primary benefit of Defendants;

e. They were subject to similar driving conditions, automobile expenses, delivery
distances, and delivery frequencies;

f. They were subject to the same pay policies and practices of Defendants;

g. They were subject to the same delivery driver reimbursement policy that
under-estimates automobile expenses per mile, and thereby systematically
deprived of reasonably approximate reimbursements, resulting in wages below the

federal minimum wage in some or all workweeks;

h. They were reimbursed similar set amounts of automobile expenses per delivery;
and,
i. They were paid at or near the federal minimum wage before deducting

unreimbursed business expenses.

 

41. Plaintiff reasserts and re-alleges the allegations set forth above.
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 10 of 13

42. | The FLSA regulates, among other things, the payment of minimum wage by employers
whose employees are engaged in interstate commerce, or engaged in the production of goods for
commerce, or employed in an enterprise engaged in commerce or in the production of goods for
commerce, 29 U.S.C. §206(a).

43. Defendants are subject to the FLSA’s minimum wage requirements because it is an
enterprise engaged in interstate commerce, and its employees are engaged in commerce.

44, _ At all relevant times herein, Plaintiff and all other similarly situated delivery drivers have
been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201,
et seq.

45. Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of
employees from federal minimum wage obligations. None of the FLSA exemptions apply to
Plaintiff or other similarly situated delivery drivers.

46. | Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been entitled
to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

47. As alleged herein, Defendants have reimbursed delivery drivers less than the reasonably
approximate amount of their automobile expenses to such an extent that it diminishes these
employees’ wages beneath the federal minimum wage.

48. Defendants knew or should have known that their pay and reimbursement policies,
practices and methodology result in failure to compensate delivery drivers at the federal
minimum wage.

49. Defendants, pursuant to their policy and practice, violated the FLSA by refusing and

failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

10
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 11 of 13

50. Plaintiff and all similarly situated delivery drivers are victims of a uniform and
employer-based compensation and reimbursement policy. This uniform policy, in violation of the
FLSA, has been applied, and continues to be applied, to all delivery driver employees in
Defendants’ stores.

51. Plaintiff and all similarly situated employees are entitled to damages equal to the
minimum wage minus actual wages received after deducting reasonably approximated
automobile expenses within three years from the date each Plaintiff joins this case, plus periods
of equitable tolling, because Defendants acted willfully and knew, or showed reckless disregard
for, whether its conduct was unlawful.

52. Defendants have acted neither in good faith nor with reasonable grounds to believe that
its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other
similarly situated employees are entitled to recover an award of liquidated damages in an amount
equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should
the Court find Defendants is not liable for liquidated damages, Plaintiff and all similarly situated
employees are entitled to an award of prejudgment interest at the applicable legal rate.

53. As a result of the aforesaid willful violations of the FLSA’s minimum wage provisions,
minimum wage compensation has been unlawfully withheld by Defendants from Plaintiff and all
similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b),
together with an additional amount as liquidated damages, pre-judgment and post-judgment
interest, reasonable attorneys’ fees, and costs of this action.

PRAYER FOR RELIEF

11
Court:

Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 12 of 13

WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable

Issue an Order certifying this action as a collective action under the FLSA and designate
the above Plaintiff as representative of all those similarly situated under the FLSA
collective action;

Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and
liquidated damages equal in amount to the unpaid compensation found due to Plaintiff
and the class as provided by the FLSA, U.S.C. § 216(b);

Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the statutory
rate as provided by the FLSA, U.S.C. § 216(b);

Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements as
provided by the FLSA, 29 U.S.C. § 216(b); and

Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this Court

deems necessary, just, and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby requests a trial by jury of all issues triable by jury.

Respectfully submitted on December 5, 2018.

Vk

Dustin T. Lujan @yoming Bar # 7-5574
Lujan Law Office

1603 Capitol Ave, Suite 310 A559
Cheyenne, Wyoming 82001

Telephone: (970) 999-4225
wyoadvocate@gmail.com

ForesTeR Haynie PLLC

J. Forester Texas Bar No. 24087532
Matthew Haynie Texas Bar No. 24087692
1701 N. Market Street, Suite 210

Dallas, Texas 75202

(214) 210-2100 phone

(214) 346-5909 fax

12
Case 2:18-cv-00204-SWS Document1 Filed 12/05/18 Page 13 of 13

www, foresterhaynie,com

ATTORNEYS FOR PLAINTIFFS

CERTIFICATE OF SERVICE
This is the Original Complaint. Service of this Complaint will be made on Defendants

with summons to be issued by the clerk according to the Federal Rules of Civil Procedure.

isi J. Forester

13
